DETAILED ACTION

1. This communication is in response to the application filed on 01/08/2021.  The present application is being examined under the AIA  first to invent provisions. 
 
  1a. Status of the claims:    
          Claims 1-20 are pending.

Claim Rejections - 35 USC § 101

2. 35 U.S.C. 101 reads as follows:

      Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

2. Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to “computer -readable medium.” The specification in [0089] gives an example of infrared that is transitory medium.  Accordingly the claim includes in scope a transitory medium.  A claim directed towards transitory forms of signal transmission is not directed to any of the statutory categories of subject matter.   

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1 -8 and 11-20 rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (hereinafter “Walters”) (US 2020/0012811 A1)  in  view of  Smith  (hereinafter “Smith”)   (US 10,799,718 B2). 

Regarding claim 1, Walters discloses a computer-implemented method of preventing sensitive data received via a remote access protocol from being output to a human operator, the method comprising: 

     determining, or receiving from the remote server, a text-based representation of the application (receiving a text-based data via a network from a server ( where text-based data is equated to text-based representation an interpretation that is in light of the application specification [0056])(Walters, [0041])); 

    identifying sensitive data in the user interface and/or the text-based representation of the application (sensitive data being identified within a text-based data (Walters, [0008])) using one or more preselected filters(using a target data pattern that identifies sensitive data in the text-based data using various permission levels that filter the sensitive text-based data (Walters, [0009]; [0054])); 

       modifying the user interface to remove the identified sensitive data (identifying sensitive data being removed from a censoring text-based data from a power point representation (Walters, [0038], [0054]));

      outputting the modified user interface to one or more output peripherals of a computer for receipt by the human operator ( output the censored data to a user that receives the censored data that is modified for the user using a device (Walters, [0115])).  

   Walters does not disclose  receiving, from a remote server via a remote access protocol, a user interface of an application executing on the remote server. 

receiving, from a remote server via a remote access protocol, a user interface of an application executing on the remote server ( a graphical user interface of a software executed on a first computer device to be displayed on a second computer using a remote presentation program ( the first computer device is equated to the remote server because it is accessed by the second computer device from the internet see Fig.1) (Smith, column 5, lines 43-53)). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Walter’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by using a user interface received from a first device. 
 
Regarding claim 2,Walter and Smith disclose the method of claim 1.

   Walters does not disclose  wherein the remote access protocol is a remote framebuffer protocol.  

    Smith discloses wherein the remote access protocol is a remote framebuffer protocol ( a remote Frame buffer Protocol being disclosed (Smith, column 6, lines 11-14)).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Walter’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by using a remote Frame buffer Protocol to perform the remote access of the application
. 

Regarding claim 3, Walter and Smith disclose the method of claim .

   Walters does not disclose  wherein the received user interface is in the form of an image of the user interface, the step of modifying comprising modifying the image of the user interface, and the step of outputting comprising outputting the modified image of the user interface.  

    Smith discloses wherein the received user interface is in the form of an image of the user interface ( a graphical user interface being rendered in an area of a screen (by rendered the graphical user interface the graphical user interface is also being received) (Smith, column 9, lines 28-30)), the step of modifying comprising modifying the image of the user interface, and the step of outputting comprising outputting the modified image of the user interface ( the graphical user interface being rendered in an area of a screen displayed 204 with result in a configuration of a graphical user interface software ( the configuration of the graphical window interface is a modification of the graphical user interface) (Smith, column 10, lines 2-5)).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Walter’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by modifying the graphical user interface of an application on a screen area in order to be compatible the  area of the screen. 

Regarding claim 4, Walter and Smith disclose the method of claim 1.

   Walters does not disclose  wherein the remote access protocol is a remote desktop protocol.  

    Smith discloses wherein the remote access protocol is a remote desktop protocol (
a remote desktop protocol being disclosed (Smith, column 6, lines 1-2)).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Walter’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by using remote access protocol is a remote desktop protocol.  
 


    Walters does not disclose  wherein the received user interface is in the form of data for rendering an image of the user interface, the step of modifying comprising modifying the data for rendering an image of the user interface, and the step of outputting comprises outputting the modified data to render an image of a modified user interface.  


    Smith discloses wherein the received user interface is in the form of data for rendering an image of the user interface ( a graphical user interface being rendered in an area of a screen (Smith, column 9, lines 28-30)), the step of modifying comprising modifying the data for rendering an image of the user interface, and the step of outputting comprises outputting the modified data to render an image of a modified user interface ( the graphical user interface being rendered in an area of a screen displayed 204 with result in a configuration of a graphical user interface software ( the configuration of the graphical window interface is a modification of the graphical user interface (Smith, column 10, lines 2-5)).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Walter’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by modifying the graphical user interface of an application on a screen area in order to be compatible the  area of the screen. 
  
Regarding claim 6, Walter and Smith disclose the method of claim 1, further comprising, prior to the step of determining, or receiving from the remote server, preselecting one or more filters based on sensitive data in the application (identifying sensitive data being done using  censoring text-based data that has various permission levels that filter sensitive text-based that are set prior to receive the sensitive text-based data  (Walters, [0054])).  

Regarding claim 7, Walter and Smith disclose the method of claim 1.

     Walters does not disclose  wherein the step of receiving a user interface comprises receiving a user interface of a desktop of the remote server, the user interface of the application forming a portion of the user interface of the desktop.  
 
      Smith discloses wherein the step of receiving a user interface comprises receiving a user interface of a desktop of the remote server(a remote desktop protocol being disclosed (Smith, column 6, lines 1-2)), the user interface of the application forming a portion of the user interface of the desktop ( the graphical user interface being rendered in an area of a screen displayed 204 with result in a configuration of a graphical user interface software ( the configuration of the graphical window interface is a modification of the graphical user interface (Smith, column 10, lines 2-5)).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Walter’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by modifying the graphical user interface of an application on a screen area in order to be compatible the  area of the screen. 

Regarding claim 8, Walter and Smith disclose the method of claim 1, wherein the text-based representation of the application comprises text extracted from the user interface and/or the application ( the sensitive data being extracted from sensitive text-based data (Walters, [0078])).  

Regarding claim 11, Walter and Smith disclose the method of claim 1, wherein the preselected filter comprises a rule (various permission levels that filter sensitive text-based that are set prior to receive the sensitive text-based data constitute the rule of censoring the sensitive text-based data (Walters, [0054])).  

Regarding claim 12, Walter and Smith disclose the method of claim 1, wherein the preselected filter comprises a machine learning model (a machine learning model is disclosed identifying sensitive data using text-based data (Walters, [0047])).  

Regarding claim 13, Walter and Smith disclose the method of claim 12, wherein the machine learning model is configured to identify text (a machine learning model is disclosed identifying sensitive data using text-based data (Walters, [0047])).  

Regarding claim 14, Walter and Smith disclose the method of claim 12, wherein the machine learning model is configured to identify an image (a machine learning model is disclosed identifying sensitive data using text-based data having image (Walters, [0047])).  

Regarding claim 15, Walter and Smith disclose the method of claim 1.


    Walters does not disclose wherein the modified user interface is configured for interaction with the human operator via one or more input peripherals of the computer. 
      Smith discloses wherein the modified user interface is configured for interaction with the human operator via one or more input peripherals of the computer ( the graphical user interface being rendered in an area of a screen displayed 204 with result in a configuration of a graphical user interface software ( the configuration of the graphical window interface is a modification of the graphical user interface (Smith, column 10, lines 2-5)).     

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Walter’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by modifying the graphical user interface of an application on a screen area in order to be compatible the  area of the screen. 

Regarding claim 16, Walter and Smith disclose the method of claim 1, wherein the user interface is a graphical user interface (a graphical processing unit  (Walters, [0040])).  

Regarding claim 17, the method of claim 1, wherein the unmodified user interface is not output to the to one or more output peripherals of the computer (the sensitive information is 

Regarding claim 18, Walter and Smith disclose the method of claim 1.

         Walters does not disclose   wherein the application is a web browser.  

       Smith discloses wherein the application is a web browser (a web browser being disclosed (Smith, claim 14)).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Smith’s teachings with Walter’s teachings. One skilled in the art would be motivated to combine them in order to efficiently execute a remote application in a remote server by using a web browser that make the access of an application convenient.  
   
Regarding claim 19, Walter and Smith disclose a computer-readable medium comprising instructions which, when the program is executed by a processor (computing function stored in a memory being performed by a processor (Walters, [0040])); in addition, claim 19 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 20, Walter and Smith disclose a computing system (computing function stored in a memory being performed by a processor (Walters, [0040])); in addition, claim 20 is substantially similar to a combination of claims 1 and 15, thus the same rationale applies. 


3b. Claims  9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walters  in  view of  Smith  as applied to claims 1-8 and  11-20  above, and further in  view of  Fan et al. (hereinafter “Fan”)   (US 2009/0319990 A1).

Regarding claim 9, Walter and Smith disclose the method of claim 1.

     Walter in view of  Smith do not explicitly disclose wherein the text-based representation of the application comprises a programmatic representation of the application.  

     Fan discloses wherein the text-based representation of the application comprises a programmatic representation of the application ( a programmatic representation is disclosed ( Fan, [0058])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Fan’s teachings with Walter’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to have an efficient representation  of software system by doing so a software will have an efficient 

Regarding claim 10, Walter and Smith disclose the method of claim 9.

     Walter in view of  Smith do not disclose wherein the programmatic representation comprises a document object model of the application. 

     Fan discloses wherein the programmatic representation comprises a document object model of the application ( a programmatic representation is disclosed ( Fan, [0058])). 
   
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Fan’s teachings with Walter’s teachings in view of Smith’s teachings. One skilled in the art would be motivated to combine them in order to have an efficient representation  of software system by doing so a software will have an efficient visual  representation.  

Conclusion
MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455      

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455